
	

113 HR 5121 IH: Restore Unalienable Rights Act of 2014
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5121
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2014
			Mr. Bentivolio introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the indefinite detention of United States citizens and lawful resident aliens, and for
			 other purposes.
	
	
		1.Short TitleThis Act may be cited as the Restore Unalienable Rights Act of 2014.
		2.Amendment of the National Defense Authorization ActSubsection (b) of section 1021 of the National Defense Authorization Act for Fiscal Year 2012 (10
			 U.S.C. 801 note) is amended to read as follows:
			
				(b)Covered personsA covered person under this section is a person—
					(1)who—
						(A)planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001,
			 or harbored those responsible for those attacks; or
						(B)was a part of or substantially supported al-Qaeda, the Taliban, or associated forces that are
			 engaged in hostilities against the United States or its coalition
			 partners, including any person who has committed a belligerent act or has
			 directly supported such hostilities in aid of such enemy forces; and
						(2)who is not a United States citizen or lawful resident alien of the United States who was captured,
			 detained, or arrested in the United States..
		3. Prohibition on the indefinite detention of citizens and lawful permanent residentsSection 4001 of title 18, United States Code, is amended—
			(1)by redesignating subsection (b) as subsection (c); and
			(2)by inserting after subsection (a) the following:
				
					(b)An authorization to use military force, a declaration of war, or any similar authority may not
			 authorize the detention without charge or trial of a citizen or lawful
			 permanent resident of the United States apprehended in the United States.
					.
			4.ApplicabilityThe amendments made by this Act shall apply with respect to a person who is taken into custody or
			 brought under the control of the United States after the date of the
			 enactment of this Act.
		
